Citation Nr: 1026246	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to October 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO denied 
service connection for asthma and a dental condition.  By 
decision dated December 2005, the Board affirmed the denials of 
service connection.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court) which, in a July 
2008 decision, vacated the Board's determination.  

In March 2009, the Board remanded the claims for service 
connection for asthma and a dental disability.  This case is 
again before the Board for appellate consideration.  

The Board notes that claims for service connection for a skin 
disorder and residuals of pneumonia were remanded in its December 
2005 determination.  Following the requested development, the 
Board denied these claims in a March 2008 decision.  In addition, 
the Board's March 2009 decision denied the Veteran's claim for an 
initial compensable evaluation for bilateral hearing loss.  
Accordingly, this determination is limited to the issues set 
forth on the preceding page.


FINDINGS OF FACT

1.  Asthma was not present during service and there is no 
competent medical opinion linking it to service.

2.  The Veteran does not have a dental condition that is shown to 
be the result of a combat wound or other injury sustained in 
service, including a jaw problem; several teeth were missing on 
entry into service, and several others were extracted within 180 
days after entering military service.

CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.380 
(2009).

2.  Service connection for a dental condition is not warranted.  
38 U.S.C.A. §§ 1131, 1712(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a November 2002 letter, issued prior to the 
rating decision on appeal, and the April 2009 letter, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The April 2009 letter also advised the 
Veteran of how the VA determines a disability rating and assigns 
an effective date, and the type of evidence which impacts such.  
The case was last readjudicated in February 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, private medical records, records from the Social 
Security Administration, the reports of VA examinations, 
statements from the Veteran's spouse and son, and his testimony 
at a hearing.  

The Board notes that in accordance with the March 2009 remand 
instructions, an RO, in the April 2009 letter, asked the Veteran 
to provide authorization forms for any medical providers 
furnishing treatment for asthma and his dental condition, to 
include the records from Somerset Hospital and the dentist 
performing bridgework in 1998.  In addition, the Veteran was 
asked to provide information concerning his employment with 
police departments following service.  He did not respond to the 
letter, thus no additional action to request potentially relevant 
records can be accomplished.  "The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the RO obtained the Veteran's records from the 
Social Security Administration and scheduled the dental 
examination as instructed.  Finally, as no medical evidence 
showing treatment for asthma shortly following service was 
received, no additional examination for asthma was required.  
Thus, the Board's remand instructions were substantially complied 
with.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and testimony.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

	I.  Asthma 

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a comparative 
study must be made of its severity at enlistment and 
subsequently.  Increase in the degree of disability during 
service may not be disposed of routinely as natural progress nor 
as due to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

The Veteran asserts service connection is warranted for asthma.  
He argues he was hospitalized for pneumonia for 21 days in 
service, and that it resulted in asthma.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records confirm the Veteran was treated for 
pneumonia beginning in December 1959.  The diagnosis on hospital 
discharge was primary atypical pneumonia.  It was noted the 
Veteran was discharged to duty.

When examined by VA in November 2002, the Veteran related that he 
started to have asthma in 1964, at which time he had his first 
attack.  He claims he was hospitalized for asthma in 1969.  The 
Veteran asserted he had frequent episodes of wheezing and 
exertional dyspnea.  Following an examination, the pertinent 
diagnosis was bronchial asthma, stable on medication.

In April 2004, the Veteran's spouse reported she knew the Veteran 
while he was in service and that he had wheezing episodes if he 
over-exerted himself.  She stated his condition became worse over 
the years.  She maintained that in late 1963 or early 1964, the 
Veteran went to a doctor for treatment of asthma.  She also said 
he was hospitalized for asthma in 1969 or 1970.

The Veteran's son noted in an April 2004 statement that the 
Veteran experienced breathing problems for as long as he could 
remember and he was on medication.  He added that his mother told 
him the Veteran had been sick in service.

When examined by VA in September 2007, the Veteran reported he 
had trouble breathing while in service.  He maintained he had 
attacks of asthma shortly after his discharge from service.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical findings.  
Initially, the Board notes that the service treatment records are 
negative for complaints or findings pertaining to asthma.  His 
lungs and chest x-ray were normal on separation examination.

The Veteran was afforded a VA respiratory examination in June 
2004.  The examiner reviewed the claims folder and acknowledged 
the Veteran had been treated for pneumonia during service.  He 
stated there was no documentation of asthma during service, 
including when he was hospitalized for pneumonia.  The examiner 
concluded the in-service pneumonia did not give rise to bronchial 
asthma which he developed subsequently.  He observed the 
pneumonia was acute and transitory.  

On his application for compensation, the Veteran reported that 
his asthma began in 1959.  Subsequently, he has reported that it 
began shortly after service in 1964.  He has reported that he 
experienced shortness of breath after his pneumonia in service.  
His wife reported that she met the Veteran in 1960.  She stated 
that he would have wheezing episodes if he over exerted himself 
and that this condition got worse after his discharge from 
service.  She stated that in December 1963 or January 1964 she 
sent him to a doctor.  The Veteran's son indicated that his 
father had breathing problems as long as he can remember.  
However, based on the date of the Veteran's marriage (1967) it is 
highly likely that his son had not been born while at the time 
the Veteran was on active duty.  Even considering the date the 
Veteran and his wife first met (1960) the Veteran's son would 
have been merely a toddler at that time.  Thus, the son's 
recollections do not establish the presence of asthma during the 
Veteran's service or shortly thereafter.  

Further, while the Veteran's wife contends she witnessed the 
Veteran wheezing, presumably during service and shortly 
thereafter, the Board finds that those recollections are being 
provided 40 years after the Veteran's discharge from service and 
are inconsistent with the findings in the service treatment 
records as well as the Veteran's contentions that his asthma 
arose in 1964.  Although the Veteran was treated for pneumonia in 
service, the condition resolved, and there were no further 
complaints of breathing difficulties or shortness of breath 
during the subsequent three years of service.  The only 
respiratory complaint was a cough associated with a cold in May 
1963.  However, no further complaints were noted, and his lungs 
were clear on separation examination.  The Veteran visited sick 
call on multiple occasions in 1963, but at no time did he 
complain of any chronic breathing difficulties.  Further, with 
respect to his dental claim, the Veteran testified that his jaw 
was "sawed" in service and a portion removed.  However, current 
evidence reflects that the Veteran did not, in fact, have any of 
his jaw sawed or removed.  While such matter is not directly 
relevant to his asthma claim, it does tend to show that the 
Veteran's recollection of events occurring 40 years ago during 
service is of questionable reliability.  In sum, the length of 
time since service, the contemporaneous service treatment records 
which reflect no complaints or findings of asthma despite 
reflecting treatment for other conditions, and the 
inconsistencies in the record as to the onset of asthma, render 
the lay contentions of the existence of asthma in service 
unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) (Board can consider bias in lay evidence, the passage 
of time between the incident and the assertion of the incident, 
and conflicting statements of the veteran in weighing 
credibility).

Furthermore, while the Veteran and his family members have 
described his symptoms of shortness of breath and wheezing with 
exertion, as lay persons they are not competent to diagnose such 
symptoms as asthma, nor are they competent to determine the 
etiology of his current asthma diagnosis.  Specifically, lay 
persons without medical training are not competent to opine on 
matters requiring medical expertise, such as the diagnosis of 
respiratory complaints or the etiology thereof.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  Thus, the Veteran's and his family members' 
opinions that he suffered from asthma in service or developed 
asthma shortly thereafter due to his in-service pneumonia cannot 
constitute competent medical evidence.  

Moreover, whether the symptoms he reportedly experienced 
following service are in any way related to his current lung 
disorder requires medical expertise to determine.  See Clyburn v. 
West, 12 Vet. App. 296, 301-302 (1999) ("Although the veteran is 
competent to testify to the pain he has experienced since his 
tour in the Persian Gulf, he is not competent to testify to the 
fact that what he experienced in service and since service is the 
same condition he is currently diagnosed with.").  In this case, 
the only competent medical opinion in the record is against the 
claim.  In this regard, the 2004 VA examiner concluded that there 
was no evidence of asthma in service, and that the Veteran's 
acute in-service pneumonia did not give rise to his bronchial 
asthma that developed later.  There is no medical opinion to the 
contrary.  While there is a private treatment record dated in 
June 2003 indicating that CT scan findings represent scar tissue 
from pneumonia, the claim for service connection for residuals of 
pneumonia was denied by the March 2008 Board decision.  That 
private report does not link the currently claimed asthma to 
service or the in-service pneumonia. 

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the onset and etiology of asthma.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claims for service connection.  

	II.  Dental disability 

The Veteran essentially contends that while in boot camp, he went 
to the dentist, who sawed his lower jawbone and removed a piece.  
He contends that since that time he has had problems with a 
misaligned jaw.  The Veteran does not claim, nor does the 
evidence otherwise show, that he sustained dental trauma to any 
teeth during service.

According to the Veteran's service treatment records, at the time 
of an August 1959 enlistment examination his teeth were found to 
be acceptable. On initial dental examination at the time of entry 
into service, performed in October 1959, the examiner noted that 
teeth 16, 30, 31, and 32 were missing, and tooth number 4 was 
impacted.  Teeth 3, 4, and 5 were extracted in October 1959.  
Teeth numbers 12, 18, and 19 were extracted in November 1959. 
There is no evidence of any "sawing" done to his jaw or evidence 
of misalignment in service.

At the time of an October 1963 separation examination, the 
examiner noted that teeth 3, 5, 12, 17, 19, 30, 31, and 32 were 
missing.  Teeth 7 and 13 were noted to be restorable.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161 of this chapter.  See 38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated in 
line of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis (e.g., a 
partial or full denture) will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of active 
service. 38 C.F.R. § 3.381(c).  The Veteran clearly had several 
missing teeth on entry into service, and the only other missing 
teeth noted on separation were clearly extracted within 180 days 
of entering service, and there is no evidence of additional 
pathology.  (The Board notes in this regard that tooth 17 was 
noted as missing on separation examination (and tooth 18 was 
noted as present), despite the fact that tooth 18, not 17, was 
extracted in November 1959.)

In VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997), VA's 
General Counsel clarified that the term "service trauma" in 38 
C.F.R. § 17.123(c) (really § 17.161(c)), for ClassII(a) 
eligibility, does not include the intended effects of treatment 
provided during the veteran's military service - such as a tooth 
extraction.  The Board is bound by the precedent opinions of VA's 
General Counsel, as the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).

The Veteran was afforded a dental examination by the VA in June 
2009.  He claims that having several teeth removed during service 
caused a misalignment of his jaws.  He asserts he experienced 
pain for years, and that it was corrected following service by a 
private dentist with a large fixed bridge on his maxillary teeth.  
The examiner reviewed the claims folder.  An examination 
disclosed no indication of any bone loss of the mandible, maxilla 
or hard palate.  There had been resorption of the posterior 
mandibular alveolar bone, which was a normal sequela of missing 
teeth.  The examiner stated there was no indication of any damage 
to the jaws from any type of sawing, now or ever.  He noted that 
dental records indicated several teeth were extracted, but there 
was no reference to any "sawing of the jaw."  

The examiner observed that there was documentation of extraction 
of five teeth, and noted that one tooth might have been impacted, 
which would have required a surgical extraction which often 
involved flapping of the gingival tissue, and the removal of some 
of the surrounding alveolar bone.  He added this was usually done 
by using a surgical drill, but did not involve any "sawing of 
the jaw" and did not cause a misalignment of the jaws.  When 
asked by the examiner if he had had any type of orthognathic 
surgery, which can involve the actual cutting of the body of the 
maxilla and/or mandible, repositioning those segments, and 
fixating those segments by the use of bone plates, screws, wires, 
etc., the Veteran responded negatively.  The examiner added there 
was no radiographic evidence of it.  He stated it was apparent 
that what the Veteran referred to as having his jaw sawed was 
most likely the surgical extraction of one or more teeth.  He 
commented that this does not result in the misalignment of the 
jaws.  He opined that the most likely etiology of the Veteran's 
occlusal problem was a chronic parafunctional clinching and 
grinding of his teeth, which can result in the wearing down of 
the occlusal surfaces, and can potentially result in pain to the 
jaws and/or the temporomandibular joint.  This was not a 
compensable dental condition.  The examiner concluded that it was 
not likely at all, that is, less likely than not, that the 
Veteran's jaws were sawed either during service or at any other 
time, or that treatment in service resulted in a dental 
disability.  

While the Veteran contends that his jaw was sawed during service 
and resulted in a misalignment of his jaw, the evidence of record 
clearly reflects that no sawing of his jaw occurred at any point 
in time.  His contention, therefore, is simply not credible.  
Furthermore, to the extent he argues that the dental work he had 
in service caused problems with his jaw, he is not competent to 
render a medical opinion as to the etiology of his jaw problems 
as such matter requires medical expertise.  See Jandreau, supra.  
The Veteran did not respond to the RO's request for authorization 
to obtain treatment records from the dentist who provided his 
bridge, nor for any current dental records.  In any event, the 
only medical opinion of record indicates that it was not likely 
at all that the Veteran had his jaw sawed or that any treatment 
in service resulted in dental disability.  

As the replaceable missing teeth and carious teeth are not 
disabling conditions for which service connection may be granted 
for compensation purposes, and no other dental condition has been 
clinically attributed to service, a basis for payment of 
compensation benefits in connection with the Veteran's claim has 
not been established.  

	III.  Other considerations

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  


ORDER

Service connection for asthma is denied.

Service connection for a dental disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


